COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 JOSEPH ARROYOS,                                  §
                                                                  No. 08-08-00158-CR
                    Appellant,                    §
                                                                     Appeal from the
 v.                                               §
                                                                   120th District Court
 THE STATE OF TEXAS,                              §
                                                                of El Paso County, Texas
                    Appellee.                     §
                                                                  (TC# 20080D00519)
                                                  §


                                   MEMORANDUM OPINION

        Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to TEX . R.

APP . P. 42.2(a), which states that:

        At any time before the appellate court’s decision, the appellate court may dismiss the
        appeal upon the appellant’s motion. The appellant and his or her attorney must sign
        the written motion to dismiss and file it in duplicate with the appellate clerk, who
        must immediately send the duplicate copy to the trial court clerk.

        Appellant and his attorney have filed and signed the motion to dismiss. This Court has not

issued an opinion in this cause, and the Clerk of this Court has forwarded a duplicate of this motion

to the District Clerk of El Paso County, Texas. As Appellant has complied with the requirements

of Rule 42.2(a), the Court has considered this cause on Appellant’s motion and concludes the motion
should be granted and the appeal should be dismissed. We therefore dismiss the appeal.



                                            KENNETH R. CARR, Justice

June 19, 2008

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)




                                               2